    Case 2:16-cv-00099-WCO Document 26 Filed 10/09/18 Page 1 of 5



            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                    GAINESVILLE DIVISION

GLENN HEAGERTY,                       )
                                      )
                                      )
             Plaintiff,               )
                                      )   Case No.: 2:16-cv-00099-WCO
             v.                       )
                                      )   JOINT MOTION FOR RELIEF
                                      )   FROM JUDGMENT PURSUANT
LUEDER LARKIN & HUNTER                )   TO FED. R. CIV. P. 60(b)(5)
LLC, et al,                           )
                                      )
                                      )
             Defendant.               )
                                      )

JOINT MOTION FOR RELIEF FROM JUDGMENT PURSUANT TO
                FED. R. CIV. P. 60(b)(5)

      Plaintiff and Defendant jointly move this Court for relief from a

judgment pursuant to Fed. R. Civ. P. 60(b)(5). In support of this motion, the

parties state as follows:

      1.     This Court entered an order awarding sanctions to Defendant

             and against Plaintiff in this action on March 21, 2017. [Docket

             # 21.]

      2.      The Clerk entered a judgment against Plaintiff in the amount of

             $6,000.00 on March 21, 2017. [Docket # 22.]

      3.     The judgment has now been satisfied and Defendant has

             released Plaintiff from the judgment.




                                                                           1
      Case 2:16-cv-00099-WCO Document 26 Filed 10/09/18 Page 2 of 5



       4.    The satisfaction of the judgment is recent, and the parties

             believe this joint request is being made within a reasonable time

             as required by Fed. R. Civ. P. 60(c)(1).

       5.    The parties’ joint motion is not based on Fed. R. Civ. P.

             60(b)(1), (2), or (3) and therefore is not required to be brought

             within one year of the order or judgment.

       6.    The parties now desire that the Court enter an order granting

             Plaintiff relief from the Order [Docket # 21] and Judgment

             [Docket # 22] and marking the judgment satisfied and released

             pursuant to Fed. R. Civ. P. 60(b)(5).

By:    /s/ John William Nelson        By:       /s/ John T. Lueder
       John William Nelson                      John T. Lueder
       State Bar No. 920108                     GA Bar # 460665
       The Nelson Law Chambers LLC              johnlueder@luederlaw.com
       2180 Satellite Blvd, Suite 400           LUEDER LARKIN &
       Duluth, Georgia 30097                    HUNTER LLC
       Ph. 404.348.4462                         5900 Windward Parkway,
       Fax. 404.549.6765                        Suite 390
       john@nelsonchambers.com                  Alpharetta, Georgia 30005
       Counsel for Plaintiff                    Counsel for Defendants




                                                                            2
    Case 2:16-cv-00099-WCO Document 26 Filed 10/09/18 Page 3 of 5



                  CERTIFICATE OF COMPLIANCE

      Pursuant to Local R. 7.1(D), this is to certify that the foregoing

complies with the font and point setting approved by the Court in Local R.

5.1(B).    The foregoing JOINT MOTION FOR RELIEF FROM

JUDGMENT PURSUANT TO FED. R. CIV. P. 60(b)(5) was prepared on a

computer, using Times New Roman 14-point font.

      DATED:      9 October 2018.

                                     /s/ John William Nelson
                                     John William Nelson
                                     State Bar No. 920108

                                     Attorney for Plaintiff

                                     The Nelson Law Chambers LLC
                                     2180 Satellite Blvd, Suite 400
                                     Duluth, Georgia 30097
                                     Ph. 404.348.4462
                                     Fax. 404.549.6765




                                                                         3
    Case 2:16-cv-00099-WCO Document 26 Filed 10/09/18 Page 4 of 5



           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                   GAINESVILLE DIVISION

GLENN HEAGERTY, an individual, )
                                  )
                                  )
            Plaintiff,            )
                                  ) Case No.: 1:18-cv-03412-ELR-
            v.                    ) RGV
                                  )
                                  ) CERTIFICATE OF SERVICE
LUEDER LARKIN & HUNTER            )
LLC, et al,                       )
                                  )
                                  )
            Defendant.            )
                                  )
                       CERTIFICATE OF SERVICE

      I hereby certify that the undersigned electronically filed JOINT

MOTION FOR RELIEF FROM JUDGMENT PURSUANT TO FED. R.

CIV. P. 60(b)(5) with the Clerk of Court using the CM/ECF system, which

will automatically send email notification of such filing to the following

attorneys of record:

      John W. Nelson
      john@nelsonchambers.com

      John T. Lueder (johnlueder@luederlaw.com)
      LUEDER LARKIN & HUNTER LLC
      5900 Windward Parkway, Suite 390
      Alpharetta, Georgia 30005
      FOR: Defendant LUEDER LARKIN & HUNTER LLC


         [ADDITIONAL RECIPIENTS ON FOLLOWING PAGE.




                                                                         1
Case 2:16-cv-00099-WCO Document 26 Filed 10/09/18 Page 5 of 5



 Brandon D. Wagner (bwagner@luederlaw.com)
 LUEDER LARKIN & HUNTER LLC
 5900 Windward Parkway, Suite 390
 Alpharetta, Georgia 30005
 FOR: Defendant LUEDER LARKIN & HUNTER LLC


 Respectfully submitted this 9 October 2018.

                         THE NELSON LAW CHAMBERS, LLC

                               /s/ John William Nelson
                               John William Nelson
                               State Bar No. 920108

                               Attorney for Plaintiff

                               The Nelson Law Chambers LLC
                               2180 Satellite Blvd, Suite 400
                               Duluth, Georgia 30097
                               Ph. 404.348.4462
                               Fax. 404.549.6765




                                                                2
